Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered on June 10, 1985, and judgment of said court, rendered on November 27,1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Kupferman, J. P., Ross, Carro, Rosenberger and Ellerin, JJ.